 



Exhibit 10.2

Streamline Facility Agreement

June 10, 2005

Therma-Wave, Inc.
1250 Reliance Way
Fremont, CA 94539

Ladies and Gentlemen:

     Reference is made to the Loan and Security Agreement between you
(“Borrower”) and us (“Silicon”) dated as of even date herewith (as amended,
restated, supplemented, or otherwise modified from time to time, the “Loan
Agreement”). This Streamline Facility Agreement (this “Agreement”), the Loan
Agreement and all other written documents and agreements between us are referred
to herein collectively as the “Loan Documents”. Capitalized terms used, but not
defined, in this Agreement shall have the meanings set forth in the Loan
Agreement.

     This will confirm the agreement of Silicon and Borrower that the following
provisions shall apply, effective from and after the date hereof, so long as:
(i) no Default or Event of Default has occurred and is continuing; (ii) Borrower
is not in breach of its obligations under this Agreement; and (iii)(1)
Borrower’s Quick Ratio is greater than 1.25:1.00 or (2) outstanding Letters of
Credit do not exceed $3,500,000 in the aggregate (such application of the
following provisions is referred to as the “Streamline Option”):

     1. Monthly Borrowing Base. Within 30 days after the end of each month,
Borrower shall deliver to Silicon a Borrowing Base Certificate signed by the
Chief Executive Officer, President, Chief Financial Officer or Controller of
Borrower on Silicon’s standard form, together with aged listings of accounts
receivable and accounts payable, and transaction reports including sales, credit
memoranda and collection journals and all other monthly reporting requirements
set forth in the Loan Agreement.

     2. Daily Delivery of Proceeds of Accounts Not Required. Borrower shall not
be required to deliver the proceeds of Accounts to Silicon upon receipt as
provided in Section 4.4 of the Loan Agreement; provided that if any Event of
Default has occurred and is continuing, without limiting its other rights and
remedies, Silicon shall have the right to require that all proceeds of all
Accounts be delivered to Silicon upon receipt and in the form received.

     3. Changes to Reporting Requirements. Weekly delivery to Silicon of
transaction reports, schedules and assignments of Accounts, and schedules of
collections, as called for by Section 4.3 of the Loan Agreement, will not be
required, but rather shall be provided as set forth in Paragraph 1 above.

     4. Standard Terms and Conditions Apply. Upon the earliest to occur of
(a) the request by Borrower for a Loan after the date hereof, (b) the occurrence
of a Default or Event of Default under the Loan Documents, or (c) a breach of
Borrower’s obligations under this

1



--------------------------------------------------------------------------------



 



Agreement, all of the respective terms and conditions of the Loan Agreement that
have been modified by this Agreement will immediately revert to the respective
standard terms and conditions as provided for in the Loan Agreement (without
giving effect to this Agreement), which standard terms will immediately go back
into effect without any further action on the part of Silicon or Borrower.

     This Agreement, the Loan Agreement, and the other Loan Documents set forth
in full all of the representations and agreements of the parties with respect to
the subject matter hereof and supersede all prior discussions, oral
representations, oral agreements and oral understandings between the parties
with respect to the subject hereof. Except as herein expressly amended, all of
the respective terms and provisions of the Loan Agreement, and all other Loan
Documents shall continue in full force and effect and the same are hereby
ratified and confirmed.

     If the foregoing correctly sets forth our agreement, please sign the
enclosed copy of this Agreement and return it to us.

         
 
  Sincerely yours,  
 
       
 
  Silicon Valley Bank  
 
       
 
  By:   /s/ Tim Walsh
 
       
 
  Title:   Senior V.P.
 
       
Accepted and agreed:
       

Borrower:

Therma-Wave, Inc.

         
By:
  /s/ Joseph Passarello              
Title:
  Vice President of Finance    

2